Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 4/19/2021.             

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Secure Authentication Between Devices

Priority
Receipt is acknowledged of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is respectfully reminded of the duty to disclose 37 C.F.R. 1.56 all pertinent information and material pertaining to the patentability of applicant’s claimed invention, by continuing to submitting in a timely manner PTO-1449, Information Disclosure Statement (IDS) with the filing of applicant’s application or thereafter.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing unit in claims 1-3, 5-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Note – Claim Interpretation
Since these claim limitations invokes 35 U.S.C. 112, sixth paragraph, processing unit in claims 1-3, 5-6 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
Throughout the applicants' Specification, a processing unit is conveyed as a software module of a control device, as seen in figure 2, which in turn a control device has been defined as a hardware device mounted in a casing, as shown in paragraph [0012].  Therefore, the corresponding structure interpreted from the specification is a software module operating in a hardware device.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.   
Claim 1, 6 is/are a single means claim (s).   Claim 1 recites “A processing device comprising: a processing unit that…”  The limitation “processing unit that” is being interpreted under 112 6th paragraph as a means plus function (see Examiner's notes on Claim interpretation above).  Claim 6 recites: “An authentication device comprising: a processing unit that…”  The limitation “processing unit that” is being interpreted under 112 6th paragraph as a means plus function (see Examiner's notes on Claim interpretation above). 
“A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held non-enabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor” – see MPEP 2164.08(a).
=====================================

Claims 1-2 and 6 rejected  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
Claim 1, the limitation reading “using first information included in the fist request…” lacks proper antecedent basis.  The underlined term has not been positively recited previously.  The term “an input first request” has been previously positively recited.  However, it is not clear to determine if the underlined term refers to “an input first request” or if it is referring to another term.  Appropriate correction is required.
Claim 2, the limitation reading “the second request transmitted to each of the at least one second device different” is unclear as to what the inventor regards as the invention.  The claim limitation seems to be incomplete or contains a grammatical error.  In paragraph [0005] of the specification, the disclosure states that the second request is transmitted to a second device which is different than the fist device.  Therefore, for purposes of examination, Examiner will interpret this as transmitting the second request to a different second device.  Appropriate correction is required.
Claim 6, the limitation reading “performs authentication of the other device” lacks proper antecedent basis.  The underlined term has not been positively recited previously and therefore is unclear as to what term this is referring to.  Appropriate corrections is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1- 6 rejected under 35 U.S.C. 103 as being unpatentable over Keser et al. (US 2018/0212781 A1, hereinafter “Keser”) in view of Decugis (US 2018/0027147 A1).

Regarding claim 1, Keser teaches:
1. A processing device comprising: 
a processing unit (Keser: servant device 404) that executes a defined process (Keser: par 108; i.e. generates signature) that is defined in advance according to an input first request (Keser: fig. 4, requests 458 to servant device 404A), and transmits a first response including a result of the calculation (Keser: fig. 4, signature 1) to a first device (Keser: i.e. master device) having output the first request (Keser: par 43; i.e. master device receives the response from servant device, see par 108, 110), 
wherein the processing unit transmits a second request (Keser: fig. 4, request from servant device 404A to 404B) including second information different from the first information to at least one second device different from the first device (Keser: fig. 4, par 108: “Servant device 404A outputs data 462A and signature 466A to servant device 404B.”).
Keser, although it performs signature of data (i.e. data requested) (fig. 4) and servant device is able to receive a response from other servant devices (par 80), Keser does not explicitly teach yet Decugis suggests:
executes calculation using first information included in the first request (Decugis: par 31, i.e. the challenge response is calculated based on the challenge received),
acquires a second response including a result of calculation using the second information from the at least one second device (Decugis: par 32, i.e. response r1 from device D1 is sent as response to challenge c1; Examiner notes that since the response r1 is validated by the host (i.e. initiating a verification calculation), it is implied that the response is a result of a calculation from device D1).  
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented an execution to calculate a result based on the information requested, as taught by Decugis, to Keser’s invention.  The motivation to do so would have been in order to perform authentication of a plurality of interconnected devices (Abstract, par 2). 

Regarding claim 2, the combination of Keser and Decugis teach:
2. The processing device according to claim 1, wherein the processing unit (Keser: fig. 4, 404A) makes the second information included in the second request transmitted to each of the at least one second device different (Keser: fig. 4, 404A sends request to 404B which includes signature 1 and data 1).  

Regarding claim 3, the combination of Keser and Decugis teach:
3. The processing device according to claim 1, wherein the processing unit (Decugis: Device D1, fig. 2) performs authentication of the second device on the basis of the second response (Decugis: par 33, the response r1 is transferred to Device D2 for D2 to carry out verification), and transmits the first response (i.e. response to master/host) including a result of the authentication to the first device (Decugis: par 34; i.e. the second device D2 performs verification of device D1 which is sent to host for reading).  

Regarding claim 4, the combination of Keser and Decugis teach:
4. The processing device according to claim 1, wherein the at least one second device is controlled as a device to be controlled (Keser: fig. 4, servant devices 404B).  

Regarding claim 5, Keser teaches:
5. A system comprising: 
a first device (Keser: fig. 4, master device); 
at least one second device (Keser: ;servant device 404B) that is different from the first device (Keser: fig. 4); and 
a processing unit (Keser: servant device 404) that executes a defined process that is defined in advance according to a first request acquired from the first device (Keser: fig. 4, requests 458 to servant device 404A), and outputs a first response including a result of the calculation (Keser: fig. 4, signature 1) to the first device (Keser: i.e. master device), 
wherein the processing unit transmits a second request (Keser: fig. 4, request from servant device 404A to 404B) including second information different from the first information to the at least one second device  (Keser: fig. 4, par 108: “Servant device 404A outputs data 462A and signature 466A to servant device 404B.”).  
Keser, although it performs signature of data (i.e. data requested) (fig. 4) and servant device is able to receive a response from other servant devices (par 80), Keser does not explicitly teach yet Decugis suggests:
executes calculation using first information included in the first request (Decugis: par 31, i.e. the challenge response is calculated based on the challenge received), and
acquires a second response including a result of calculation using the second information from the at least one second device  (Decugis: par 32, i.e. response r1 from device D1 is sent as response to challenge c1; Examiner notes that since the response r1 is validated by the host (i.e. initiating a verification calculation), it is implied that the response is a result of a calculation from device D1)
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented an execution to calculate a result based on the information requested, as taught by Decugis, to Keser’s invention.  The motivation to do so would have been in order to perform authentication of a plurality of interconnected devices (Abstract, par 2). 


6. A authentication device comprising: 
a processing unit (Keser: servant device 404) that transmits a first request (Keser: fig. 4, requests 458 to servant device 404A) including first information (Keser: fig. 4, signature 1) to another device (Keser: fig. 4, request from servant device 404A to 404B), and 
	Keser does not explicitly teach yet Decugis suggests:
performs authentication of the other device on the basis of a result of calculation using the first information included in a first response transmitted in response to the first request from the other device  (Decugis: par 33, the response r1 is transferred to Device D2 for D2 to carry out verification), wherein the processing unit acquires a result of authentication based on a result of calculation using second information different from the first information (Decugis: par 32, i.e. response r1 from device D1 is sent as response to challenge c1; Examiner notes that since the response r1 is validated by the host (i.e. initiating a verification calculation), it is implied that the response is a result of a calculation from device D1).  
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented an execution to calculate a result based on the information requested, as taught by Decugis, to Keser’s invention.  The motivation to do so would have been in order to perform authentication of a plurality of interconnected devices (Abstract, par 2)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/6 May 2022/
/ltd/